United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1462
Issued: February 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2009 appellant filed a timely appeal from the May 8, 2009 merit decision of
the Office of Workers’ Compensation Programs concerning an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$1,491.45 overpayment of compensation; (2) whether the Office properly determined that
appellant was at fault in creating the overpayment of compensation, thereby precluding waiver of
recovery; and (3) whether the Office properly required repayment of the overpayment.
FACTUAL HISTORY
The Office accepted that on January 25, 1996 appellant, then a 45-year-old distribution
clerk, sustained neck and right shoulder injuries at work. He received compensation from the

Office for periods of disability. In a January 21, 2004 decision, the Office granted appellant a
schedule award for an 11 percent permanent impairment of his right arm.
The record reflects payments to appellant as follows: a $996.61 compensation check for
the period November 15 to 28, 2008; a $494.84 compensation check for the period November 29
to December 4, 2008 and a $1,649.45 compensation check for the period November 15 to
December 4, 2008. The checks are accompanied by statements which specifically identify the
periods covered by the payments.1
In a February 19, 2009 notice, the Office advised appellant of its preliminary
determination that he received a $1,491.45 overpayment of compensation because he received
duplicate compensation payments for the period November 15 to December 4, 2008. It also
made a preliminary determination that he was at fault in the creation of the overpayment, thereby
precluding waiver of the overpayment. Regarding its fault finding, the Office stated that its
compensation payments were deposited into appellant’s bank account and that he was provided
with benefit statements specifying the dates that the payments covered. It noted that he had
sufficient time to review the benefit statements and deposits to his account to be aware that the
additional payment was incorrect. Regarding the nature of the overpayment, the Office stated:
“Compensation for total disability was paid on the daily roll from December 20
through January 28, 2008 and periodic roll payments began December 21, 2008.
Compensation was paid on December 5, 2008 for the period November 15
through December 4, 2008. Duplicate compensation payments, however, were
also paid on November 28, 2008 for the period November 15 through
November 28, 2008 and on December 5, 2008 for November 29 to
December 4, 2008.”
The Office further advised appellant that he could submit evidence challenging the fact,
amount, or finding of fault and request waiver of the overpayment. It informed him that he could
submit additional evidence in writing or at prerecoupment hearing, but that a prerecoupment
hearing must be requested within 30 days of the date of the notice of the preliminary
overpayment determination. The Office requested that appellant complete and return an
enclosed financial information questionnaire within 30 days of the date of the notice.2
A prerecoupment conference was held on March 10, 2009. Appellant indicated that he
felt that the extra monies he received constituted compensation for an increase in his pay rate
from a 2/3 rate to a 3/4 rate. The Office representative indicated that, although one payment had
been paid at the 2/3 rate it was part of the overpayment and that no additional compensation
would have been due appellant. In a May 8, 2009 decision, the Office determined that appellant
received a $1,491.45 overpayment of compensation. It found he was at fault in the creation of
the overpayment, thereby precluding waiver of the overpayment. The Office directed appellant
to repay the $1,491.45 overpayment.

1

5 C.F.R. § 10.430.

2

It does not appear that appellant submitted the requested financial information.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act3 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.4 Section 8129(a) of the Act provides, in
pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”5
Section 8116(a) of the Act provides that, while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.6 Section 8105(a) of the Act provides: “If the disability is total, the United
States shall pay the employee during the disability monthly monetary compensation equal to
66 2/3 percent of his monthly pay, which is known as his basic compensation for total
disability.”7
ANALYSIS -- ISSUE 1
The record reflects that appellant did receive a duplicate payment for the period
November 15 to December 4, 2008. It does not reveal that he had any entitlement to these
additional monies for the period November 15 to December 4, 2008. Therefore, the Board finds
that appellant received a $1,491.45 overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that where an overpayment of compensation has
been made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.8 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8116(a).

7

5 U.S.C. § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three
fourths of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).
8

5 U.S.C. § 8129(a).

3

subchapter or would be against equity and good conscience.”9 No waiver of payment is possible
if the claimant is not “without fault” in helping to create the overpayment.10
In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provides in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”11
Section 10.433(c) of the Office’s regulations provide:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”12
ANALYSIS -- ISSUE 2
All checks from the Office are accompanied by statements which specifically identify the
periods covered by the payments. When appellant received duplicate payment for the period
November 15 to December 4, 2008, he had no reasonable basis to believe that he was entitled to
such extra monies. He knew or should have known that he was not entitled to be paid
compensation twice for the same period and that the payment was incorrect. On appeal,
appellant argued that the extra monies he received constituted compensation for one payment
being paid at a 2/3 rate rather than a 3/4 rate. The erroneous pay rate on one of the checks,
though was a part of the overpayment and as such would not have warranted payment of
additional compensation to appellant. The record does not otherwise support a finding that
appellant should not have known that the extra monies represented an impermissible duplicate
payment. Rather, it reflects many telephone calls to the Office on amounts of particular
payments, reflecting that he was very aware of the amounts of payments and periods they

9

Id. at § 8129(b).

10

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

11

20 C.F.R. § 10.433(a).

12

Id. at § 10.433(c).

4

covered. For these reasons, appellant is found at fault in the creation of the $1,491.45
overpayment, thereby precluding waiver of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441(a) of Title 20 of the Code of Federal Regulations provides in pertinent
part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.”13
ANALYSIS -- ISSUE 3
The Board finds that the Office properly required repayment of the $1,491.45
overpayment. Appellant did not submit any financial information within the time allotted by the
Office, providing the Office had no basis upon which to find that appellant could not repay the
overpayment.14 Therefore, the Office properly considered the appropriate factors in determining
the method of recovery of the overpayment.
CONCLUSION
The Board finds that the Office properly determined that appellant received a $1,491.45
overpayment of compensation; that the Office properly determined that appellant was at fault in
creating the overpayment of compensation and, therefore, the overpayment was not subject to
waiver. The Board further finds that the Office properly required repayment of the overpayment
in a $1,491.45 payment.

13

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

14

Appellant continued to receive wage-loss compensation from the Office.

5

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 18, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

